Citation Nr: 0012378	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  



FINDING OF FACT

The veteran has presented evidence of a claim of service 
connection for PTSD which is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  64 Fed. Reg. 32,807-
32808 (1999) (codified at 38 C.F.R. § 3.304 (f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes an August 1997 VA report of PTSD 
examination which establishes that the veteran has a 
diagnosis of PTSD associated with claimed in-service 
stressors.  Additionally, a May 1997 statement from a Vet 
Center noted the veteran's recurrent PTSD symptoms, including 
"Vietnam-related nightmares," and stated that the veteran 
had been treated there since July 1996.  

As the veteran's testimony, for the purposes of well 
groundedness, is sufficient evidence to establish an in-
service stressor, and because the VA medical evidence 
contains a diagnoses of PTSD associated with the veteran's 
reported in-service stressors, the Board finds the claim of 
service connection for PTSD to be well grounded.  38 U.S.C.A. 
§ 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  





REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The record included May 1997 social work survey, completed at 
the request of the RO, which detailed the veteran's claimed 
traumatic experiences in Vietnam.  The veteran reported that 
his job, while in the Republic of Vietnam, was that of 
"flight mechanic/engineer on T-39 jets."  The veteran also 
reported that "most of his flights were reconnaissance 
flights at night."  The report included details of 
additional claimed traumatic events, including claims that 
his base was overrun by the enemy during the Tet Offensive, 
that his base was attacked by rockets approximately twice per 
week, that six men were killed in a rocket attack at his base 
shortly after he arrived, that members of his unit were shot 
down in an "AC-54" while flying to Hong Kong prior to 
Christmas in 1969 and that the survivors were executed by the 
enemy and that he had witnessed bodies being loaded onto 
planes.  

The report also noted that the veteran stated that he had 
completed 331 flight missions and that he assisted pilots and 
co-pilots in locating other aircraft taking off and landing 
because of the crowded evening skies and because aircraft 
collisions had occurred.  The veteran also reported that the 
planes were shot at during takeoffs and landings.  
Additionally, the veteran reported a flight to "De Nang, 
Vietnam" where they had to land during a rocket attack.  The 
veteran also stated that he volunteered to fly combat 
missions on "gun-ships," reported as "AC-119s," and that 
he had witnessed a crash-landing in which the pilot and co-
pilot died.  

An August 1997 VA report of PTSD examination noted that the 
veteran had been treated for PTSD for the previous two years 
by a physician and that he had received related counseling 
for approximately two years at the "Hamburg Counseling 
Center," around 1982.  That report also included a diagnosis 
of chronic delayed PTSD and noted additional details 
regarding claimed stressors, including some dates and 
locations.  

The United States Armed Services Center for Research of Unit 
Records (USASCRUR) informed the RO, in a July 1998 response, 
that the histories of the relevant organizations documented 
several aircraft incidents and reported on combat operations, 
enemy activities and casualties sustained.  However, USASCRUR 
also noted that, "in order to provide further research 
concerning specific combat incidents and casualties, 
including the aircraft incidents and casualties described by 
[the veteran], he must provide additional information."  

In the veteran's July 1998 Notice of Disagreement (NOD), he 
submitted a copy of an October 1969 "Combat Certificate," 
which indicated that the veteran flew 207.8 combat hours, as 
well as "Non-Rated Individual Flight Record" reports, as 
supporting evidence of a "mission by mission breakdown" of 
his claimed participation in such combat.  The veteran also 
stated that he was receiving disability benefits from the 
Social Security Administration (SSA), partially due to PTSD, 
and provided authorization for the RO to obtain those 
records.  Further, the veteran stated that he had received 
treatment from a VA Medical Center for PTSD since July 1996.  
The record indicates that the most recent request for records 
from that VA Medical Center was for records from January 1996 
to September 1997.  

The veteran also asserted in his NOD that he had received 
relevant treatment at a Vet Center since 1996.  Indeed, the 
record included a May 1997 letter from a Vet Center that 
explained that the veteran had received treatment there since 
1996.  That letter also noted that a mental status 
examination had just been completed which showed recurrent 
PTSD symptoms and indicated that the veteran's progress had 
been minimal due to, in part, "numerous medical treatment 
and assessment appointments at the VA Hospital."  That 
letter noted that the veteran was "incapable of employment 
because of his PTSD symptoms."  The letter was supplemented 
by a September 1997 letter from the Vet Center that stated 
that the veteran continued to attend counseling sessions 
there but had demonstrated no noticeable progress.  

Additionally, the veteran's December 1998 Substantive Appeal 
noted that in October of 1998 the veteran had submitted the 
veteran's stressor statement, pages from "Air Base Defense 
in the Republic of Vietnam," letters from his girlfriend 
referring to the claimed stressors and pictures of the 
crashed aircraft.  The veteran asserted that this evidence 
had not been considered by the RO.  The Board observes that 
this evidence is not associated with the claims folder.  

Further, the August 1997 VA report of PTSD examination 
suggested that the veteran had received treatment during the 
past two years from a VA physician and that he had also 
received treatment for approximately two years, around 1982, 
at the "Hamburg Counseling Center."  These records are not 
associated with the claims folder.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Also, in August 1998, the RO requested relevant medical 
records from the physician associated with the veteran's 
claim for disability benefits from the SSA.  That physician 
informed the RO that he had sent those records to the New 
York State Office of Disability Determination, per his 
contract with them.  These records were not requested from 
that source.  

Here, the record indicates that all relevant VA medical 
records have not been associated with the claims folder.  
Additionally, relevant evidence that the veteran claims to 
have submitted to the RO in October 1998, including his 
stressor statement, is not associated with the claims folder.  
Also, relevant SSA records have not been obtained.  Finally, 
the more detailed information provided by the veteran 
regarding his claimed stressors was not submitted to USASCRUR 
for corroboration.  

Therefore, the Board finds that a remand is required in this 
case.  The veteran has put VA on notice that competent 
evidence exists that might support his claim of service 
connection for PTSD.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include treatment records 
from both the VA Medical Center and Vet 
Center since 1996, as well as the Hamburg 
Counseling Center from approximately 
1982.  

2.  As the veteran noted that he receives 
SSA disability benefits, due in part to 
claimed PTSD, the RO should take 
appropriate steps to obtain copies of any 
decision awarding SSA benefits and the 
medical records on which the decision was 
based, to specifically include the 
medical records sent to the New York 
State Office of Disability Determination.  

3.  The RO should also take appropriate 
steps to inform the veteran that the 
evidence he claims to have submitted in 
October 1998 (i.e., stressor statement, 
letters, pictures, and pages from "Air 
Base Defense in the Republic of 
Vietnam") is not associated with the 
claims folder.  The veteran should be 
afforded another opportunity to submit 
this evidence as well as to provide more 
specific information regarding the 
claimed stressors to which he was exposed 
during his period of service in order to 
assist in verification.  He should be 
instructed to provide specific details of 
the claimed stressful events during 
service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be 
informed that the Court has held that 
requiring a claimant to provide this 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

4.  Then, the RO should review the claims 
folder thoroughly and prepare a detailed 
summary of all stressors alleged by the 
veteran.  This summary of stressors, with 
specific details regarding the veteran's 
alleged stressors, and all associated 
documents, should be sent to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  That agency should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  The 
RO should also request that USASCRUR 
provide information and comment regarding 
the "Combat Certificate" and "Non-
Rated Individual Flight Record" provided 
by the veteran and to specifically 
indicate, if possible, whether these 
records are military reports of actual 
combat, in-flight or otherwise, in which 
this veteran participated.  

5.  Then, the RO should undertake to 
schedule the veteran for a VA examination 
in order to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from PTSD.  If the examiner 
enters a diagnosis of PTSD, that 
diagnosis should conform to DSM-IV and 
the specific stressors to support that 
diagnosis should be identified for the 
record.  See 38 C.F.R. § 3.304(f), 
4.125(a) (1999).  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



